The plaintiffs’ petition for certification for appeal from the Appellate Court, 52 Conn. App. 699 (AC 17709), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the defendant pathologist had no continuing duty to report his actual medical findings and diagnosis concerning the named plaintiffs suspected medical conditions?”
MCDONALD, J.,
did not participate in the consideration or decision of this petition.
Joel T. Faxon and Christopher D. Bernard, in support of the petition.
R. J. Weber, in opposition.
Decided June 2, 1999